             Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 1 of 8




 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: jk@czrlaw.com

 5   Deborah A. Bianco, Pro Hac Vice Admitted
     PO Box 6503
 6   Bellevue, WA 98008
     (425) 747-4500
 7   Email: deb@debbiancolaw.com

 8   Carol L. Hepburn, Pro Hac Vice Admitted
     PO Box 17718
 9   Seattle, WA 98127
     Tel: 206) 957-7272
10   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
11
     Elaine T. Lenahan, Pro Hac Vice Admitted
12   2655 Villa Creek, Suite 204
     Dallas, Texas 75234
13   Phone: 214-584-6664
14   Email: elaine@lenahanlaw.com

15   Attorneys for Plaintiffs

16
     David S. Marshall, Pro Hac Vice Admitted
17   MARSHAL DEFENSE FIRM
     1001 Fourth Avenue, Suite 4400
18   Seattle, WA. 98154
     Phone: 206-826-1400
19   Email: david@marshalldefense.com

20   Mark Stuart Goldrosen
     Law Offices of Mark S. Goldrosen
21   255 Kansas Street, Suite 340
     San Francisco, CA. 94103
22   415-565-9601
     Email: markgoldro@aol.com
23
     Attorneys for Defendant
24
25



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 1
              Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 2 of 8




 1                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 2
     “LILY,” “SARAH,” JANE DOE as court
 3   appointed conservator for “SKYLAR” and
     “SAVANNAH” minors, JOHN DOE as court
 4
     appointed conservator for “SALLY” and
 5   “SIERRA” minors, WILLIAM L.E.
     DUSSAULT as Guardian ad Litem for
 6   “VIOLET,” minor, JANE ROE as next friend              NO. 4:19-cv-01668-YGR
     for “PIA,” “MYA,” and “AVA” minors, JANE
 7   JONES as next friend for “FIONA” minor,             JOINT ADMINISTRATIVE MOTION TO
     JANE SMITH as next friend for “TORI”                SEAL PORTIONS OF MOTION TO
 8
     minor, “MAUREEN,” “AMY,” “ERIN,”                    APPROVE MINOR SETTLEMENTS
 9   “CASSEAOPEIA,” “ERIKA,” “JENNY,”
     “CHELSEA,” MARY DOE as next friend for              Date: February 23, 2021
10   “ANGELA” minor, and “ANDY”                          Time: 2:00 p.m.
                                                         Before the Honorable Yvonne Gonzalez
11                                  Plaintiffs,          Rogers
12                                                       United States District Court Judge
     v.
13   KENNETH BRESLIN,
14

15                                  Defendant.

16
                                                  MOTION
17
              The parties have reached a tentative settlement. Some of the Plaintiffs are still minors and
18
19   must file a motion requesting court approval of the proposed settlement. Because this matter

20   concerns child sex abuse, the Plaintiffs have been given permission to proceed via pseudonym in this
21   matter pursuant to prior court order. The parties jointly request redaction from the public record of
22
     that motion certain information concerning Plaintiffs: their legal identities, the identities of their
23
     family members, their physical location, and the amount of their settlements, and certain information
24
     concerning Defendant: information concerning his financial status.
25



          JOINT ADMINISTRATIVE MOTION TO SEAL
          PORTIONS OF MOTION APPROVE MINOR
          SETTLEMENTS - 2
             Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 3 of 8




 1           They agree with the terms of this settlement and respectfully ask the court to allow them to

 2   execute settlement documents on their own behalf
 3
                                                      FACTS
 4
             “Skylar,” “Savannah,” “Sally,” “Sierra,” “Violet,” and “Pia,” are survivors of multiple child
 5
     sex abuse material (CSAM) crimes. Plaintiffs Mya, Ava, Fiona, Tori and Angela were minors at the
 6
     time of the filing of this lawsuit, but have since reached the age of majority. This action is brought
 7
 8   against a man convicted of possession of images of child sex abuse which include such images of

 9   each of the Plaintiffs.
10           At the outset of this matter the court granted the Plaintiffs’ motion to proceed via
11
     pseudonyms.
12
             The images of all of the Plaintiffs are still prolifically traded on the internet. “Skylar,”
13
     “Savannah,” “Sally,” “Sierra,” “Violet,” and “Pia,” are currently experiencing periods of
14

15   developmental and emotional distress and their families are extremely concerned for their welfare.

16           Counsel for “Skylar,” “Savannah,” “Sally,” “Sierra,” “Violet,” and “Pia,” also represent other

17   victims of child pornography crimes who have been stalked on the internet as verified by criminal
18   conviction and by multiple emails received from strangers concerning their child sex abuse material
19
     (hereinafter “CSAM”.) Chatter on the internet has included comments about funds received by
20
     victims through court proceedings. Counsel for these minors continue to receive multiple notices of
21
     new prosecutions weekly involving CSAM for each of these minors, and for all of the Plaintiffs,
22
23   indicating the continued trafficking in their images by offenders.

24           The Joint Motion for Approval of Minor Settlements filed contemporaneously herewith is

25   supported by documents which contain the legal names of these children and their parents as well as



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 3
             Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 4 of 8




 1   physical locations. Counsel has proposed in her declaration supporting the instant motion redaction

 2   of the legal names of the victims and their family members, as well as the information providing the
 3
     counties of their residence. This location redaction is proposed to shield the minors from the attempts
 4
     of any offenders to contact them in person.
 5
            The Joint Motion for Approval of Minor Settlements contains the amount of the settlement
 6
     funds to be received by the minors which should be redacted.
 7
 8          The redactions proposed would protect “Skylar,” “Savannah,” “Sally,” “Sierra,” “Violet,” and

 9   “Pia,” from revelation of their true identities and locations in the public record. Revelation of
10   “Skylar,” “Savannah,” “Sally,” “Sierra,” “Violet,” and “Pia’s” true identities and locations in the
11
     public record would subject them to the possibility of further serious emotional harm through either
12
     the actual contact from the offenders who consume their CSAM images and videos, or fear of the
13
     potential for such contact. Coupling their identities and location with information of receipt of
14

15   settlement funds only exacerbates the problem for these vulnerable children and their families.

16          Documents supporting the motion also contain information concerning the Defendant’s

17   financial matters. This information is private and would not otherwise be in the public domain but
18   for the fact of a number of the Plaintiffs being minors and the claims herein being uninsured losses.
19
     Defendant has a privacy right in the confidentiality of his financial information.
20
            The parties jointly bring this motion.
21
            The parties know of no harm or prejudice to the public interest in shielding “Skylar,”
22
23   “Savannah,” “Sally,” “Sierra,” “Violet,” and “Pia’s” true identities, location, or settlement receipts, or

24   the Defendant’s financial matters from the public record.

25



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 4
             Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 5 of 8




 1                                       EVIDENCE RELIED UPON

 2           The parties rely upon the Declarations of Plaintiffs’ Counsel Carol L. Hepburn, Jane Doe,
 3
     court-appointed conservator and mother of “Skylar” and “Savannah,” John Doe, court-appointed
 4
     conservator and father of “Sally,” and “Sierra,” William L. E. Dussault, court-appointed Settlement
 5
     Guardian ad Litem for “Violet,” Jane Roe, mother of “Pia,” the Declaration of Defense Counsel
 6
     David S. Marshall, and the records and files herein.
 7
 8           The Motion sought to be redacted is attached as Exhibit “1.”

 9
10                                    ARGUMENT AND AUTHORITY
11
             Plaintiffs submit this motion pursuant to Rule 79-5 of the United States District Court
12
     Northern District of California Civil Local Rules.
13
             While there is a strong presumption of public access to court records, this presumption may be
14

15   overcome by demonstrating compelling reasons justifying sealing or partially redacting information.

16   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, (9th Cir. 2006). Sufficient and compelling

17   reasons may exist where the court records may “become a vehicle for improper purposes, such as the
18   use of records to gratify private spite, promote public scandal, circulate libelous statements, or
19
     release trade secrets.” Bruce v. Azar, 389 F.Supp.3d 716 (NDCA 2019), quoting Kamakana, supra at
20
     1179.
21
             The parties herein establish such compelling reasons as follows:
22
23           1. Each Plaintiff is a victim of child sex abuse imagery (CSAM) crimes;

24
25



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 5
            Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 6 of 8




 1          2. The redactions proposed concerning the minors are limited and would only shield the

 2              minors’ legal names, that of their family members, their physical locations, and the
 3
                amount of the settlement;
 4
            3. Each minor is contemporaneously a victim of continued circulation of CSAM crimes and
 5
                subject to stalking by offenders; and,
 6
            4. Defendant seeks only to seal reference to his personal financial information which would
 7
 8              not be in the public record but for the fact that these claims are brought by minors and are

 9              uninsured.
10         It is hard to imagine more compelling reasons for taking an action than protecting children
11
     from sexual abuse. Each of these children has already been such a victim and each struggles through
12
     life with the tremendous psychological burden of that original abuse and the knowledge that unknown
13
     numbers of other offenders take daily pleasure in their pain. Shielding the children from direct
14

15   contact from such offenders is the primary motive of this motion and the requests from the parents

16   and counsel.

17         Contemporaneous information as set forth in the declaration of counsel supporting this motion
18   indicates the continued interest of the child pornography consuming community in the material
19
     concerning the sexual abuse of these children. The requested redactions are narrowly drawn to only
20
     cover the information which would identify them, indicate their present physical locations, and the
21
     amount of the settlements.
22
23         Defendant’s financial information is personal and private to him. Such information in the

24   underlying criminal matter was shielded from public view via the confidential status of the Court’s

25   Presentence Report. There is no good reason such information should now be exposed.



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 6
             Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 7 of 8




 1         The parties are aware of no harm to the public interest should this motion be granted.

 2   RESPECTFULLY submitted, and DATED this 14th day of January, 2021.
 3   CARPENTER, ZUCKERMAN, & ROWLEY
 4
     By__/s John A. Kawai________
 5   John A. Kawai, SBN 260120
     407 Bryant Circle, Suite F
 6   Ojai, CA 93023
     805-272-4001
 7
     jk@czrlaw.com
 8
     CAROL L. HEPBURN, P.S.
 9
     By_/s Carol L. Hepburn_________
10   Carol L. Hepburn , Pro Hac Vice
     PO Box 17718
11
     Seattle, WA 98127
12   (206) 957-7272
     (206) 957-7273 fax
13   Email: carol@hepburnlaw.net
14

15   DEBORAH A. BIANCO, P.S.

16   By_/s Deborah A. Bianco________
     Deborah A. Bianco, Pro Hac Vice
17   PO Box 6503
     Bellevue, WA 98008
18   Phone: 425-747-4500
19   Email: deb@debbiancolaw.com

20   Attorney for Plaintiffs

21   By /s Mark Stuart
     Goldrosen_____________________
22
     Mark Stuart Goldrosen
23   Law Offices of Mark S. Goldrosen
     255 Kansas Street
24   Suite 340
     San Francisco, CA 94103
25   (415) 565−9600



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 7
            Case 4:19-cv-01668-YGR Document 75 Filed 01/14/21 Page 8 of 8




 1   Fax: (415) 565−9601
     Email: markgoldro@aol.com
 2
     and
 3
 4   By__/s David S. Marshall_______________________
     David S. Marshall
 5   The Marshall Defense Firm
     1001 4th Ave, #4400
 6   Seattle, WA. 98154
     206-826-1400
 7
     206-826-1462 fax
 8   david@marshalldefense.com

 9   Attorneys for Defendant Kenneth Breslin
10
11
12
13
14

15
16
17
18
19
20
21

22
23
24
25



       JOINT ADMINISTRATIVE MOTION TO SEAL
       PORTIONS OF MOTION APPROVE MINOR
       SETTLEMENTS - 8
